Citation Nr: 0019924	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits, other than 38 U.S.C.A. Chapter 17 health care 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel





INTRODUCTION

The appellant enlisted in the Army on February 20, 1969 for a 
period of three years and was discharged under other than 
honorable conditions on August 16, 1971.  He also had active 
service with the Navy from June 29 to July 19, 1974. 

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from an administrative decision by the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 1997 the case was 
remanded for further evidentiary development, in September 
1998 and June 1999 it was remanded for consideration of due 
process issues.  Subsequenmtly, the appellant moved to 
Indiana and the RO in Indianapolis, Indiana, has jurisdiction 
in this matter.    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.

2.  The appellant's original enlistment was on February 20, 
1969 for a term of three years to end on March 1, 1972.

3.  The appellant was discharged honorably for immediate 
reenlistment on March 13, 1970.

4.  The appellant was charged with three instances of absence 
without leave (AWOL), of disobeying a lawful order, 
unlawfully quitting his guard post, wrongfully appropriating 
a government vehicle, lifting a loaded weapon against a non-
commissioned officer, wrongfully discharging a firearm, 
possession one ounce more or less of heroin and communicating 
a threat to a non-commissioned officer.  He submitted a 
request for discharge for the good of the service as a result 
of the charges.

5.  The appellant received a discharge under other than 
honorable conditions on August 16, 1971, prior to the 
termination of his original service obligation. 

6.  The appellant's conduct was willful and persistent.

7.  The appellant was not insane at the time that he 
committed the offenses that led to his discharge.


CONCLUSION OF LAW

The appellant's discharge from service was issued under 
dishonorable conditions.  38 U.S.C.A. §§ 101, 5107, 5303 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.12, 
3.354(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that he has presented a claim that 
is plausible.  

Initially the Board notes that in February 1995 the appellant 
had requested a hearing before a Travel Board and that in 
March 1995 he requested a personal hearing at the RO.  The VA 
informed him that the Travel Board slots for that year had 
been filled.  In July 1995 he requested a personal hearing 
again.  In August the VA sent a reply regarding procedures 
for incarcerated veterans and informing him of information 
that was needed to process his request.  In July 1996 he 
withdrew his hearing request because he could not pay the 
prison administrative costs involved in attending a hearing.  
In September the VA again requested the information necessary 
to process his request.  In February 1997 the VA informed him 
that he was on the list for a June 1997 Travel Board and 
reminded him to submit the needed information.  The case went 
to the Board with a note that the requested hearing had not 
been held due to the appellant's incarceration.  The Board 
wrote the appellant in August 1998 regarding scheduling for 
his Travel Board.  A June 1999 VA report of contact states 
that the appellant's institution informed the RO that the 
appellant had been released that April.  An October 1999 VA 
letter informed the appellant of the dates that the Travel 
Board was scheduled.  The appellant did not respond.  A March 
2000 VA report of contact states that the Disabled American 
Veterans had attempted to contact the appellant at the most 
recent address he had provided.  A family member stated that 
there had been a disagreement with the appellant; that he had 
moved out and had not made contact since.  The appellant has 
made no further contact with the Disabled American Veterans 
or the VA.  

The RO contacted the appellant several times seeking 
information to process his hearing requests during his 
incarceration and he did not respond.  Since his release he 
has not contacted his service organization or the RO.  The VA 
has met the requirements of the duty to assist.  The duty to 
assist is not a one way street, and the appellant has some 
responsibility for providing information to complete the 
record, including timely notice of a change of address.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991), Olson v. Principi, 
3 Vet.App. 480 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.


Factual Background

The appellant's DA Form 20 reveals only one Army enlistment, 
on February 20, 1969 for a term of three years with an 
expiration term of service (ETS) date of March 1, 1972.  The 
DA Form 20 is negative for evidence of any other enlistments.

The appellant's service administrative records include a DD 
Form 214 with an entry date of February 20, 1969, and an 
effective date of August 16, 1971 under other than honorable 
conditions.  The net service for that period and the total 
active service was two years five months and 16 days; with no 
prior service.  

The records also include a DD Form 214 with an entry date of 
February 20, 1969 and an effective date of March 13, 1970 for 
the purpose of immediate reenlistment.  The characterization 
was honorable.  A DD Form 214N reflects naval service from 
June 29, 1974 to July 19, 1974, characterized as under 
honorable conditions.  
Finally, the service administrative records include the July 
1971 charge sheet that alleges that the appellant was AWOL on 
three occasions, disobeyed a lawful order, unlawfully quit 
his guard post, wrongfully appropriated a government vehicle, 
lifted a loaded weapon against a non-commissioned officer, 
wrongfully discharged a firearm, possessed one ounce more or 
less of heroin and communicated a threat to a non-
commissioned officer.  

A November 1969 psychiatry consultation report states that 
the veteran had a marked degree of immaturity at his first 
interview and was having difficulty adjusting to pre-holiday 
'doldrums' and adjusting to his new unit.  He seemed somewhat 
better adjusted during the second interview.  A May 1970 
narrative summary states that the veteran incurred a fracture 
of the mandible in March 1970 as a result of an unprovoked 
attack and an acute adjustment reaction as a result.

A July 1971 psychiatric certificate states that a physician 
had examined the appellant and that he was psychiatrically 
cleared for separation, having no evidence of a thinking 
disorder or other signs of psychosis.  Further, that he was 
mentally responsible, able to distinguish right from wrong 
and to adhere to the right.  

On July 25, 1971 the appellant executed a request for 
discharge for the good of the service in order to avoid trial 
by court-martial.  The request was granted, resulting in his 
August 1971 separation.  

A February 1994 letter from the appellant states that he was 
beaten in May 1970 while stationed in Germany.  He felt that 
if he had not been beaten he would not have acted out when 
faced with stressful events and therefore would not have 
received the discharge characterization that he did.  

An August 1994 administrative decision found that the 
appellant's service was under dishonorable conditions for 
Department of Veterans Affairs purposes because he had 
engaged in willful and persistent misconduct.  

A June 1995 Statement in Support of Claim alleges that the 
veteran was the victim of an unprovoked beating that resulted 
in a broken mandible and a radical change in his behavior; 
that the beating, in essence, caused behavioral changes that 
resulted in the commission of the offenses that led to his 
request for discharge for the good of the service.  

A September 1996 VA post-traumatic stress disorder 
examination states that the veteran related a history of 
being caught with a handgun and half an ounce of marijuana in 
high school.  He was suspended from school several times, had 
multiple problems with the law.  A local judge finally gave 
him the choice of military service or jail.  He related using 
all types of drugs for the greater part of his adult life.  
He could not remember filing for disability.  He recited a 
long history of psychiatric hospitalizations.  On examination 
he was oriented times three without evidence of internal 
psychic tension.  His memories were impaired, particularly 
intermediate.  He reported hearing people calling his name.  
The diagnoses were polysubstance abuse and dependence and 
organic delusional disorder secondary to chronic substance 
abuse.  An antisocial personality disorder was also 
diagnosed.  

The examiner stated that the appellant had antisocial 
behaviors dating back to his school years and that an 
antisocial personality disorder was his primary diagnosis.  
The examiner found no evidence whatsoever that the appellant 
had any kind of emotional illness arising out of an incident 
of military service.  The examiner noted that the appellant 
had a situational reaction in service and was found to have 
little motivation or rehabilitation potential then.  The 
examiner attributed the appellant's thought disorganization, 
looseness of associations and delusional thought processes to 
long years of polysubstance abuse.

A September 1997 Board remand directed that the concept of a 
conditional discharge be considered.  
The RO requested information from the service department in 
January 1998.  A March 1998 response states that the 
appellant enlisted for three years on February 20, 1969, that 
a discharge for immediate reenlistment was issued on March 
13, 1970 and that the reenlistment ended on August 16, 1971 
with an undesirable discharge under Chapter 10, AR 635-200.  

A September 1998 remand directed the RO to consider the 
appellant's request for an 18-month extension of time so that 
he could appear before the Army Board for Correction of 
Military Records (ABCMR).  The extension was denied on 
remand.


Analysis

The Board notes that the appeal concerns only the appellant's 
Army service.  He has not claimed that any conditions arose 
during his brief period of naval service; he has consistently 
maintained that any claimed conditions were due to his Army 
service.  

Regarding character of discharge, 38 C.F.R. § 3.12 provides, 
in pertinent part that (a) If the former service member did 
not die in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  (38 U.S.C. 101(2)).  A discharge under 
honorable conditions is binding on the Department of Veterans 
Affairs as to character of discharge. 

(b) A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release or unless otherwise specifically provided (38 U.S.C. 
5303(b)). (c) Benefits are not payable where the former 
service member was discharged or released under one of the 
following conditions: (d) A discharge or release because of 
one of the offenses specified in this paragraph is considered 
to have been issued under dishonorable conditions. (4) 
Willful and persistent misconduct.  This includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  

The applicable regulation also states that (a) A discharge to 
accept appointment as a commissioned or warrant officer, or 
to change from a Reserve or Regular commission to accept a 
commission in the other component, or to reenlist is a 
conditional discharge if it was issued during one of the 
following periods: (b) Except as provided in paragraph (c) of 
this section, the entire period of service under the 
circumstances stated in paragraph (a) of this section 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of active service except that, for death pension 
purposes, § 3.3(b)(3) and (4) is controlling as to basic 
entitlement when the conditions prescribed therein are met. 

(c) Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met: 
(1) The person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service; (2) The person was 
not discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (3) The person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.  38 C.F.R. § 3.13 
(1999).

In the present case it is clear and the service department 
has verified that the appellant enlisted on February 20, 1969 
for a period of three years, or until March 1, 1972.  
Therefore his initial service commitment would not have been 
satisfied until March 1, 1972, regardless of his subsequent 
reenlistment of March 14, 1970.

The RO found that the appellant's discharge in March 1970 was 
conditional and that his service during the period was 
dishonorable for the purpose of Department of Veterans 
Affairs benefits.  

As noted above, a discharge to reenlist issued prior to the 
date a person was eligible for an unconditional discharge is 
a conditional discharge and the entire period of service 
constitutes only one period of service.  Therefore, 
entitlement will be determined by the character of the final 
termination of such period of active service. The record 
clearly demonstrates that the appellant originally enlisted 
for a term of three years that was to terminate on March 1, 
1972.  In the interim he was discharged for the purpose of an 
immediate enlistment, but embarked on a course of willful and 
persistent misconduct that terminated in a discharge to avoid 
trial by court-martial on August 16, 1971, well before the 
terminal date of his original obligation.  Further, he was 
examined by a physician and found to be psychiatrically 
cleared for administrative separation.  The September 1998 VA 
examiner found that there was no relationship between the 
veteran's in-service beating and his antisocial personality 
disorder and organic delusional disorder, the latter being 
the product of polysubstance abuse.

The appellant has attributed his misconduct to a beating he 
received while in service.  However, he was examined and 
found to be markedly immature prior to the March 1970 
beating.  He was examined prior to his separation and no 
evidence of a thinking disorder or other signs of psychosis 
were found.  Further, he was found to be mentally 
responsible, able to distinguish right from wrong and to 
adhere to the right. Although the appellant asserts that his 
misconduct was caused by the in-service beating, he has 
submitted no medical evidence to substantiate his claim.  
Although the appellant is competent to provide an account of 
his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  There is no medical 
evidence that the March 1970 beating caused the appellant to 
embark on his course of misconduct or that he was insane when 
the offenses were committed.

The Board concludes that the appellant committed a variety of 
offenses constituting willful and persistent misconduct 
during his initial term of service.  Therefore, his discharge 
must be considered as having been under dishonorable 
conditions.  38 C.F.R. § 3.12(d)(4).  Accordingly, the Board 
finds that the character of the appellant's discharge from 
service is a bar to entitlement to VA benefits, except for 
certain health care and related benefits authorized by 
Chapter 17, Title 38, United States Code.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107. 


ORDER

The character of the appellant's discharge was under 
dishonorable conditions and bars entitlement to VA benefits, 
other than 38 U.S.C.A. Chapter 17 health care benefits.  The 
appeal is denied.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals

 

